        Case 1:21-cv-00138-BAM Document 7 Filed 03/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    VICTOR CEDILLOS,                                    Case No. 1:21-cv-00138-BAM (PC)
12                        Plaintiff,                      ORDER STRIKING UNSIGNED
                                                          CONSENT/DECLINE FORM
13            v.                                          (ECF No. 5)
14    YOUNGBLOOD, et al.,                                 ORDER DIRECTING CLERK OF COURT TO
                                                          SERVE COPY OF CONSENT/DECLINE
15                        Defendants.                     FORM (ECF No. 5) TO PLAINTIFF
16                                                        THIRTY (30) DAY DEADLINE
17

18           Plaintiff Victor Cedillos (“Plaintiff”) is a former county jail inmate proceeding pro se and

19   in forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

20           On February 3, 2021, the Court ordered Plaintiff to either consent to or decline Magistrate

21   Judge jurisdiction. (ECF No. 3.) On March 4, 2021, Plaintiff returned the consent/decline form,

22   which was filed pursuant to Federal Rule of Civil Procedure 73(b)(1) such that it is viewable by

23   only attorneys and court staff, but not judges. (ECF No. 5.) Although the Court has not viewed

24   the filing, court staff noted in the docket entry that Plaintiff did not sign the form.

25           Both the Federal Rules of Civil Procedure and this Court’s Local Rules require that all

26   filed pleadings, motions and papers be signed by at least one attorney of record or by the party

27   personally if the party is unrepresented. Fed. R. Civ. P. 11(a); Local Rule 131(b). As the

28   document is unsigned, the Court must strike it from the record.
                                                         1
        Case 1:21-cv-00138-BAM Document 7 Filed 03/08/21 Page 2 of 2


 1          Plaintiff must resubmit the consent/decline form with a signature in order for it to be

 2   properly filed with the Court. The Court will direct the Clerk of the Court to send Plaintiff a copy

 3   of the original form, and Plaintiff should sign in the correct location and return the form to the

 4   Court. Only court staff and attorneys will be able to view the contents of the form.

 5          Accordingly, IT IS HEREBY ORDERED as follows:

 6      1. Plaintiff’s consent/decline of U.S. Magistrate Judge jurisdiction, (ECF No. 5), is

 7          STRICKEN from the record for lack of signature;

 8      2. The Clerk of the Court is directed to serve Plaintiff a copy of Plaintiff’s consent/decline of

 9          U.S. Magistrate Judge jurisdiction, (ECF No. 5), at his current address of record; and

10      3. Plaintiff’s signed consent/decline of U.S. Magistrate Judge jurisdiction is due thirty (30)

11          days from the date of service of this order.

12
     IT IS SO ORDERED.
13

14      Dated:     March 8, 2021                               /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
